SIXTH AMENDMENT TO FIRST AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
     THIS SIXTH AMENDMENT TO FIRST AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (herein called this “Amendment”) made as of the 27th day of March,
2008 by and between Priority Fulfillment Services, Inc. (“Borrower”) and
Comerica Bank (“Bank”),
WITNESSETH:
     WHEREAS, Borrower and Bank have entered into that certain First Amended and
Restated Loan and Security Agreement dated as of December 29, 2004 (as from time
to time amended or modified, the “Original Agreement”) for the purposes and
consideration therein expressed, pursuant to which Bank became obligated to make
loans to Borrower as therein provided; and
     WHEREAS, Borrower and Bank desire to amend the Original Agreement to
provide for term loans and for the other purposes set forth herein;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein and in the Original Agreement, in consideration
of the loans which may hereafter be made by Bank to Borrower, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I.
Definitions and References
     ’ 1.1 Terms Defined in the Original Agreement. Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms defined in the
Original Agreement shall have the same meanings whenever used in this Amendment.
     ’ 1.2. Other Defined Terms. Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this ‘ 1.2.
     “Amendment” means this Sixth Amendment to First Amended and Restated Loan
and Security Agreement.
     “Loan Agreement” means the Original Agreement as amended hereby.

 



--------------------------------------------------------------------------------



 



ARTICLE II.
Amendments to Original Agreement
     ’ 2.1 Defined Terms.
     (a) The definition of “Revolving Maturity Date” in Exhibit A to the
Original Agreement is hereby amended in its entirety to read as follows:
     “Revolving Maturity Date” means April 1, 2009.
     (b)  The definition of “Inflow Transfer” in Exhibit A to the Original
Agreement is hereby amended in its entirety to read as follows:
     “Inflow Transfer” means the receipt by Borrower of cash payments after
March 27, 2008, which are dividend payments or subordinated debt payments from
BSD Holdings, Inc. or interest payments from SPRL PFSweb B.V.
     (c) Clauses (c), and (n) of the definition of “Permitted Indebtedness” in
Exhibit A to the Original Agreement are hereby amended in their entirety to read
as follows:
     (c) Indebtedness secured by a lien described in clause (c) of the defined
term “Permitted Liens”, provided (i) such Indebtedness does not exceed the
lesser of the cost or fair market value at acquisition date of the equipment
financed with such Indebtedness and (ii) the aggregate amount of such
Indebtedness incurred in (1) Borrower’s fiscal year 2008 shall not exceed
$5,000,000 and (2) each fiscal year of Borrower thereafter, shall not exceed
$4,000,000.
     (n) Intentionally omitted.
      d) The definition of “Indebtedness” in Exhibit A to the Original Agreement
is hereby amended by adding thereto: “provided, however, transactions occurred
in the ordinary course of business between Borrower and SPRL PFSweb B.V.,
Priority Fulfillment Services of Canada, Inc., eCOST Philippine Services LLC,
PFSM, LLC and eCOST.com shall not constitute “Indebtedness.”

 



--------------------------------------------------------------------------------



 



     (e) Clauses (e), (j) and (p) of the definition of “Permitted Investment” in
Exhibit A to the Original Agreement are hereby amended in their entirety to read
as follows:

  (e)   Advances by Borrower to Supplies Distributor, Inc. pursuant to the
Subordinated Demand Note, so long as (1) the aggregate outstanding principal
amount of such Indebtedness does not exceed $6,500,000 (excluding accrued and
unpaid interest) at any time, and (2) before and after giving effect to such
advances no Event of Default has occurred and is continuing;

  (f)   Incremental Investments by Borrower in or advances to SPRL PFSweb B.V.,
Priority Fulfillment Services of Canada, Inc., eCOST Philippine Services LLC,
PFSM, LLC and eCOST.com, in an amount equal to the sum of (i) 50% of the first
$4,400,000 in Inflow Transfers plus (ii) the amount of all Inflow Transfers in
excess of $4,400,000, provided, that (1) the aggregate amount of all Investments
made by Borrower between March 27, 2008 and the Revolving Maturity Date pursuant
to this clause (f) does not exceed $3,260,000, and (2) at the time of each such
incremental Investment and after giving effect thereto, no Event of Default has
occurred and is continuing.     (j)   Intentionally omitted;     (p)  
Intentionally omitted.

     (f) Clause (j) of the definition of “Eligible Accounts” in Exhibit A to the
Original Agreement are hereby amended in their entirety to read as follows:
     (j)Accounts with respect to which United States Mint is the account debtor,
to the extent that its total obligations to Borrower exceed 40% of all Accounts,
except as approved in writing by Bank;
     ’ 2.2 Financial Statements. The due dates for the financial statements due
for the calendar month of January 2008 under Section 6.2(a) of the Original
Agreement are hereby extended to April 4, 2008.
     ’ 2.3 Financial Covenants.
     (a) Liquidity Ratio. Section 6.7(a) of the Original Agreement is hereby
amended in its entirety to read as follows:
     (a) Liquidity Ratio. A ratio of (i) Cash (including all pledged Cash with
Bank for repayment of the Bonds) plus Eligible Accounts plus OLV (as defined
below) to (ii)

 



--------------------------------------------------------------------------------



 



all Indebtedness to Bank of at least 1.25 to 1.00. As used herein, the term
“OLV” means an amount equal to (i) for the calendar year 2008, $1,700,000,
(ii) for the calendar year 2009, $1,025,000, (iii) for the calendar year 2010,
$700,000, and (iv) for all periods ending after the calendar year 2010, zero.
     (b) EBITDA. Section 6.7(d) of the Original Agreement is hereby amended in
its entirety to read as follows:
     (d) EBITDA. As of the last day of each calendar month, the variance, if
negative, then expressed as a positive number, between Borrower’s EBITDA and the
EBITDA set forth in the Approved Projections for the twelve (12) calendar month
period ending on such date, shall not exceed $1,000,000. As used herein,
“EBITDA” shall mean, for any period of calculation, Borrower’s earnings for such
period before interest and taxes plus depreciation, amortization and non-cash
stock compensation accruals to the extent deducted in the calculation of such
earnings. “Approved Projections” means for any period of time, the projections
for such period that have been approved by Borrower’s Board of Directors and
delivered to Bank. Borrower shall deliver to Bank (i) a preliminary draft of the
projections for the next fiscal year of Borrower by January 31 of each year and
(ii) the updated projections approved by Borrower’s Board of Directors for the
next fiscal year not later than March 10 of each year.
     ’ 2.4 Negative Covenants.
     (a) Capital Expenditures. Section 7.12 of the Original Agreement is hereby
amended in its entirety to read as follows:
     7.12 Capital Expenditures. Make capital expenditures in an aggregate amount
greater than (a) $5,000,000 in Borrower’s fiscal year 2008, provided that the
aggregate amount of such expenditures purchased with cash (and not financed)
shall not exceed $2,000,000, and (b) $4,000,000 in each fiscal year of Borrower
thereafter, provided that the aggregate amount of such expenditures in each
fiscal year purchased with cash (and not financed) shall not exceed $1,000,000.
As used herein, the term “capital expenditures” does not include (i) any
software that is internally developed by Borrower, whether or not Borrower
capitalized the development costs, and (ii) any equipment ordered, but not yet
accepted or paid for, by Borrower.
     (b) Outgoing Wires. Section 7.13 of the Original Agreement is hereby
amended in its entirety to read as follows:
     7.13 Intentionally Omitted.

 



--------------------------------------------------------------------------------



 



ARTICLE III.
Conditions of Effectiveness
     ’ 3.1. Effective Date. This Amendment shall become effective as of the date
first above written when and only when Bank shall have received, at Bank’s
office, (a) a counterpart of this Amendment executed and delivered by Borrower
and (b) an amendment fee paid in good and immediately available funds in the
amount of $10,000, which fee shall be fully earned on the date hereof.
ARTICLE IV.
Representations and Warranties
     ’ 4.1. Representations and Warranties of Borrower. In order to induce Bank
to enter into this Amendment, Borrower represents and warrants to Bank that:
     (a) The representations and warranties contained in Article 5 of the
Original Agreement are true and correct at and as of the time of the
effectiveness hereof; provided Bank acknowledges that Borrower has heretofore
given written notice to Bank of the matters set forth in Schedule 1 attached
hereto.
     (b) Borrower is duly authorized to execute and deliver this Amendment and
is and will continue to be duly authorized to borrow and to perform its
obligations under the Loan Agreement. Borrower has duly taken all corporate
action necessary to authorize the execution and delivery of this Amendment and
to authorize the performance of the obligations of Borrower hereunder.
     (c) The execution and delivery by Borrower of this Amendment, the
performance by Borrower of its obligations hereunder and the consummation of the
transactions contemplated hereby do not and will not conflict with any provision
of law, statute, rule or regulation or of the organizational documents of
Borrower, or of any material agreement, judgment, license, order or permit
applicable to or binding upon Borrower, or result in the creation of any lien,
charge or encumbrance upon any assets or properties of Borrower. Except for
those which have been duly obtained, no consent, approval, authorization or
order of any court or governmental authority or third party is required in
connection with the execution and delivery by Borrower of this Amendment or to
consummate the transactions contemplated hereby.
     (d) When duly executed and delivered, each of this Amendment and the Loan
Agreement will be a legal and binding instrument and agreement of Borrower,
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency and similar laws applying to creditors’ rights generally and by
principles of equity applying to creditors’ rights generally.

 



--------------------------------------------------------------------------------



 



ARTICLE V
Miscellaneous
     ’ 5.1. Ratification of Agreements. The Original Agreement as hereby amended
is hereby ratified and confirmed in all respects. Any reference to the Loan
Agreement in any Loan Document shall be deemed to be a reference to the Original
Agreement as hereby amended. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of Bank under the Loan Agreement or any other Loan
Document nor constitute a waiver of any provision of the Loan Agreement or any
other Loan Document.
     ’ 5.2. Survival of Agreements. All representations, warranties, covenants
and agreements of Borrower herein shall survive the execution and delivery of
this Amendment and the performance hereof, including without limitation the
making or granting of the Advances, and shall further survive until all of the
Obligations are paid in full. All statements and agreements contained in any
certificate or instrument delivered by Borrower hereunder or under the Loan
Agreement to Bank shall be deemed to constitute representations and warranties
by, or agreements and covenants of, Borrower under this Amendment and under the
Loan Agreement.
     ’ 5.3. Loan Documents. This Amendment is a Loan Document, and all
provisions in the Loan Agreement pertaining to Loan Documents apply hereto.
     ’ 5.4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of California and any applicable laws of
the United States of America in all respects, including construction, validity
and performance.
     ’ 5.5. Counterparts. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment.
     THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.
     IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

            PRIORITY FULFILLMENT SERVICES, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            COMERICA BANK
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

CONSENT AND AGREEMENT
     PFSWEB, INC., a Delaware corporation, hereby consents to the provisions of
this Amendment and the transactions contemplated herein, and hereby ratifies and
confirms the Guaranty dated as of December 29, 2004, made by it for the benefit
of Bank, and agrees that its obligations and covenants thereunder are unimpaired
hereby and shall remain in full force and effect.

            PFSWEB, INC.
      By:           Name:           Title:        

 